Citation Nr: 1740219	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-35 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to May 22, 2015, and in excess of 70 percent from that date.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife and their friend


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to March 1970. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for PTSD.  The rating decision assigned a 50 percent evaluation.

The Board remanded this issue in March 2015.  A June 2015 rating decision assigned a 70 percent evaluation, effective May 22, 2015.  

A September 2016 rating decision granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from February 6, 2016.  The rating decision explained that the effective date was the first day following the Veteran's last date of employment, as reported on his application for TDIU.  


FINDINGS OF FACT

1.  The competent medical evidence, and competent and credible lay evidence, demonstrates that, for the period prior to May 22, 2015, the Veteran's PTSD did not result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The competent medical evidence, and competent and credible lay evidence, demonstrates that, for the period from May 22, 2015, the Veteran's PTSD has not resulted in total occupational and social impairment.  

CONCLUSION OF LAW

The criteria for an initial evaluation for PTSD in excess of 50 percent prior to May 22, 2015, and in excess of 70 percent from that date, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's PTSD is evaluated under Diagnostic Code 9411.  The General Rating Formula for Mental Disorders (General Rating Formula) provides that a 50 percent evaluation for PTSD is warranted by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation for PTSD is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities: speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation for PTSD is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  All ratings in the General Rating Formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id. at 117.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Without those factors, however, differentiating a 30 percent evaluation from a 50 percent evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  See also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004). 

Based on a thorough review of the evidence, the Board finds the preponderance of the evidence is against an initial evaluation for PTSD in excess of 50 percent prior to May 22, 2015, and in excess of 70 percent from that date.

The Board first observes that the report of a July 2011 VA PTSD examination provides an Axis I diagnosis of PTSD, chronic, mild to moderate.  The Global Assessment of Functioning (GAF) was 57 past year.  The examiner summarized that the Veteran had a history of poor relationships, violence, anger, isolation, poor communication and anhedonia.  These symptoms had resulted in his loss of two marriages, decision not to have children, lack of close relationships of any kind, and apathy.  The Veteran's functional impairments, quality of life and GAF scores were directly related to his PTSD.  The examiner specifically noted that there was no total occupational and social impairment due to PTSD and PTSD signs and symptoms did not result in deficiencies in the areas of judgment, thinking, family relations, work mood or school.  There was reduced reliability and productivity due to PTSD symptoms.  For example, the Veteran's symptoms of PTSD had resulted in reduced reliability and productivity throughout his occupational life and would continue to do so.  

The report relates that the Veteran was married and had been divorced twice.  He reported no children.  He and his wife had been in a relationship for over 20 years.  The Veteran reported that he had a couple of friends and generally preferred not to socialize much.  The Veteran reported having frequently been arrested and in jail or imprisoned.  He reported being a long-term member of Hell's Angels.  He had no suicide attempts.  The Veteran had limited interpersonal skills and limited interest in developing or maintaining relationships.  The Veteran was clean and had unremarkable psychomotor activity.  Speech was unremarkable, and the Veteran was cooperative.  Affect was flat and his mood was anxious, depressed and dysphoric.  The Veteran was oriented to person, time and place and his attention was intact.  Thought process and contents were unremarkable.  The Veteran had no hallucinations or delusions.  He understood the outcome of behavior and had no inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts or suicidal thoughts.  Impulse control was good with episodes of violence.  He was able to maintain minimal personal hygiene and had no problems with activities of daily living.  The Veteran slept 4-5 hours per night with nightmares occurring several times monthly.  He reported that he was fatigued, irritable and experienced increased thought intrusion on days following a night of poor sleep.  Remote and recent memory were mildly impaired.  The Veteran had efforts to avoid thoughts, feelings, or conversations associated with the trauma, markedly diminished interest or participation in significant activities, and feeling of detachment or estrangement from others.

The Veteran had chronic difficulty falling or staying asleep, irritability or outbursts of anger, and hypervigilance that caused clinically significant distress or impairment in social, occupational or other important areas of functioning.  The Veteran experienced many of the above symptoms on a daily basis and reported they were moderate to severe and of variable duration.  The Veteran was currently employed fulltime as a mechanic

The report of a November 2012 PTSD Disability Benefits Questionnaire (DBQ) relates that the Veteran had a current diagnosis of PTSD, and personality disorder NOS.  The latter resulted in negativistic and antisocial traits.  The Axis V GAF score was 55-65.  The GAF was 65 on the date of the examination.  The lowest in the past year was most likely 55.  The examiner estimated that most of the time the Veteran was closer to 65 than 55.  

The examiner noted that the symptom most attributable to the Veteran's PTSD was anxiety associated with reexperiencing.  The symptoms most attributable to the Veteran's personality disorder were impaired judgment, poor impulse control, irritability, aggressive attitude/cognition and poor conflict resolution.  The Veteran's mental diagnoses resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

The examiner stated that it was possible to differentiate the portions of the occupational and social impairment caused by each mental disorder.  The examiner stated that if PTSD was the only diagnosis, the Veteran's GAF would be 71 or above.  His reexperiencing, while psychologically troubling, did not impair his functioning.  His avoidance and arousal symptoms attributed to PTSD were mild.  With personality disorder alone, the Veteran's GAF would be 65 on good day and 55 on a bad day.  The examiner explained that these traits impaired the Veteran's functioning due to the Veteran's hostile attitude when under stress, his preference to be alone and his low frustration tolerance with others.

The report provides that there was no change in the Veteran's social/marital/family history since the July 2011 VA examination.  The Veteran and his wife had been together for 22 years.  This was one reason that the examiner gave the Veteran a slightly higher GAF.  The examiner found the Veteran to be personally engaging in the interview.  He indicated both friendships and a large group of acquaintances.  He said his wife and he had a large party with friends and acquaintances for Christmas.  The Veteran was also an officer in a motorcycle club, which the examiner noted most likely was an indication of the ability to use advanced interpersonal skills.  The examiner realized that the Veteran preferred to be alone and had issues with the ability to trust others.  However, he displayed remarkable resilience with his ability to adjust to situations when social skills were necessary.

The Veteran worked as a diesel mechanic on the 3 a.m. to 11 a.m. shift.  His company allowed him to work this shift, essentially, because it made him more psychologically comfortable and allowed him and his wife to spend afternoons together.  The ability of the Veteran's employer to adjust his hours had undoubtedly helped reduce his overall level of anxiety.

The Veteran's PTSD symptoms were depressed mood, anxiety, suspiciousness, and disturbance of motivation and mood.  Regarding mental status, the Veteran was on time to the appointment.  He was dressed casually and appropriately.  He was clear and articulate throughout the interview.  He displayed good insight into his symptoms and the functional impairment attributed to them.  He did not appear to have any difficulty with either his recent or remote memory.  He was a good historian.  He denied any current suicidal or homicidal ideation or hallucinations. There was no observable thought disorder.  His thinking was linear and logical.  He was cooperative and his mood and affect were congruent and appropriate to thought content.  His mood varied throughout the interview.  His judgment regarding the claims process was sufficient.

The report of a May 2015 DBQ provides a current diagnosis of PTSD.  The examiner observed that the November 2012 VA examination diagnosed the Veteran with personality disorder not otherwise specified in addition to PTSD.  The examiner stated that this diagnosis appeared to have been based on results of psychological testing and on a history of legal difficulty and affiliation with a motorcycle club.  

The examiner stated that he was unable to substantiate the presence of a personality disorder during the present evaluation, as the effects of chronic PTSD often were similar to personality disorder.  The examiner also commented that it was "interesting to note" that the author of the November 2012 evaluation described the Veteran as able to maintain stable relationships in his marriage and his relationships with motorcycle club members, and yet diagnosed personality disorder.  One of the hallmarks of many personality disorders was the inability to maintain stable relationships over time.  The examiner stated that he found nothing in the Veteran's account or in records that would suggest that personality features were present prior to military service, which would argue in favor of PTSD symptoms rather than personality disorder.  While the examiner could not entirely rule out the presence of a personality disorder, it was his opinion that all of the symptoms reported by the Veteran during the present evaluation should be ascribed to posttraumatic stress disorder.  These symptoms could include his association with the Hell's Angels motorcycle club, as individuals with PTSD sometimes engaged in reckless or thrill-seeking behavior as a symptom of the disorder.  

Taking the Veteran's account at face value, he appeared to experience significant limitations from PTSD.  He described his employment as currently tenuous because of conflicts on the job including some physical altercations.  He reported that he was no longer affiliated with the motorcycle club and had no close friends.  He described difficulty trusting other people.  He presented as irritable, and described himself as irritable much of the time even with ongoing psychiatric treatment, which he described as having reduced the irritability partially.  He complained of difficulty tolerating the presence of other people, and described himself as wanting to remain isolated.  He stated that he did not attempt to go grocery shopping because of irritability.

The Veteran's level of occupational and social impairment was best described as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

The Veteran's PTSD symptoms were depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; impaired impulse control, such as unprovoked irritability with periods of violence; and neglect of personal appearance and hygiene.

The examiner's behavioral observations were that the Veteran was casually dressed with fair grooming.  His hair was rather unkempt.  Posture and eye contact were appropriate and facial expression was mobile.  He was well oriented and appeared to cooperate to the best of his ability.  Mood was moderately dysphoric and affect was consistent with mood.  Speech was fluent with slightly loud volume and with rate and intonation consistent with affect.  Thought processes were logical and goal-directed and cognition appeared intact based on verbal production.

Subsequent VA treatment records reflect that in July 2015 the Veteran was having problems at work, including arguments and physical altercations with co-workers.  The records state that the Veteran was advised he would not be allowed back at work due to his temper.  Records dated in December 2015 state that the Veteran was told his job was going to end on December 22, 2015, following his return from short term disability (due to wrist surgery).  VA treatment records dated in January 2016 state that the Veteran was worried about losing his job.  

The Veteran's March 11, 2016, application for TDIU notes PTSD impacted his ability to work and that he last worked on February 5, 2016 as a mechanic. 

The Board finds that the foregoing evidence does not support an evaluation in excess of 50 percent, prior to May 22, 2015.  The evidence simply fails to show that, prior to that date, the Veteran's PTSD resulted in symptoms similar to those required for a 70 percent evaluation.  The evidence is negative for occupational or social impairment that more closely approximated a finding of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities: speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; and neglect of personal appearance and hygiene. See General Rating Formula; see also Mauerhan, supra. 

In this regard, the Board finds it significant that the July 2011 and November 2012 VA examiners did not use criteria from the 70 percent evaluation to describe the Veteran's PTSD. 

The Board also notes that even when attributing the Veteran's personality disorder GAF scores to his PTSD, an increased evaluation is not warranted.  

By definition, the GAF scale considers psychological, social and occupational functioning on a hypothetical continuum of mental health-illness, and does not include impairment in functioning due to physical (or environmental) limitations.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 C.F.R. § 4.125 (2016).

According to the GAF Scale, a score of between 71 and 80 represents that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A score of between 61 and 70 represents some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A score between 51 and 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers) (emphasis in original).  DSM-IV at 32; 38 C.F.R. § 4.125.  

Thus, the Veteran's low GAF scores of 55 and 57 reflect that his PTSD symptoms were at worst moderate.  Id.  

The Board also finds that the foregoing evidence does not support an evaluation in excess of 70 percent, since May 22, 2015.  The evidence does not show that the Veteran's PTSD resulted in symptoms similar to those required for a 100 percent evaluation.  The evidence is negative for occupational or social impairment equivalent to total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  See General Rating Formula; see also Mauerhan, supra.

In this regard, the Board finds it significant that the May 2015 VA examiner did not use criteria from the 100 percent evaluation to describe the Veteran's PTSD. 

The Board is aware of the Veteran's credible complaints as to his PTSD symptoms.  In a March 2012 statement, he asserted that he had suicidal ideations, panic and depression affecting his ability to function on a daily basis, impaired impulse control, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  He asserted that he met all the requirements of a higher percentage rate.  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994). 

The Veteran is not, however, competent to identify a specific level of disability of any disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Competent evidence concerning the nature and extent of the Veteran's service-connected PTSD has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which this disability is evaluated.  

In sum, the evidence demonstrates that the Veteran is not entitled to an initial evaluation for PTSD in excess of 50 percent prior to May 22, 2015, and in excess of 70 percent from that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial evaluation for PTSD in excess of 50 percent prior to May 22, 2015, and in excess of 70 percent from that date, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


